     Case: 3:20-cv-00013-DMB-RP Doc #: 89 Filed: 07/26/21 1 of 1 PageID #: 526




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

CHARLETTE STANTON                                                                  PLAINTIFF

V.                                                                  NO. 3:20-CV-13-DMB-RP

TUNICA COUNTY SCHOOL
DISTRICT; and DR. MARGIE
PULLEY, individually                                                            DEFENDANTS


                                  RULE 54(b) JUDGMENT

       In accordance with the order issued July 26, 2021, having found there is no just reason to

delay Margie Pulley’s dismissal, the claims against Margie Pulley, individually, are DISMISSED

with prejudice, with each party to bear its own costs.

       SO ORDERED, this 26th day of July, 2021.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
